Case 2:19-cr-00166-SPC-NPM Document 94 Filed 07/22/20 Page 1 of 5 PagelD 196a9¢ 1 ofS

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA
Vv. Case Number: 2:19-cr-166-FtM-38NPM

PARKER CORRELL USM Number: 72817-018

 

Yvette Clair Gray, AFPD
2075 West First Street, Suite 300
Ft Myers, FL 33901

JUDGMENT IN A CRIMINAL CASE

Defendant pleaded guilty to Count Four of the Indictment. Defendant is adjudicated guilty of this offense:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. § 1709 Theft of Mail Matter by a Postal Service January 10, 2017 Four

Employee

Defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant's economic circumstances.

Date of Imposition of Judgment:

July 20, 2020

 

 

SHERI POLSTER CHAPPELL “——~
UNITED STATES DISTRICT JUDGE

July 22, 2020

AO 2458 (Rev. 09/19) Judgment in a Criminal Case
Case 2:19-cr-00166-SPC-NPM Document 94 Filed 07/22/20 Page 2 of 5 PagelD 19Page2 of 5

Parker Correll
2:19-cr-166-FtM-38NPM

PROBATION

Defendant is hereby placed on probation for a term of 5-YEARS.

MANDATORY CONDITIONS

1. Defendant must not commit another federal, state or local crime.

2. Defendant must not unlawfully possess a controlled substance.

3. Defendant must refrain from any unlawful use of a controlled substance. Defendant must submit to one drug test
within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
court.

4. Defendant shall cooperate in the collection of DNA, as directed by the probation officer.

5. Defendant must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A and 3664.
or any other statute authorizing a sentence of restitution.

6. Defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

%. If this judgment imposes a fine, Defendant must pay in accordance with the Schedule of Payments sheet of this
judgment.

8. Defendant must notify the court of any material change in your economic circumstances that might affect

Defendani’s ability to pay restitution, fines, or special assessments.

Defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 2:19-cr-00166-SPC-NPM Document 94 Filed 07/22/20 Page 3 of 5 PagelD 198#9¢3f5

Parker Correll
2:19-cr-166-FtM-38NPM

STANDARD CONDITIONS OF SUPERVISION

As part of Defendant's probation, Defendant must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for Defendant's behavior while on supervision and
identify the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in Defendant's conduct and condition.

1. Defendant must report to the probation office in the federal judicial district where Defendant is authorized to reside
within 72 hours of the time Defendant was sentenced, unless the probation officer instructs Defendant to report to
_a different probation office or within a different time frame.
2. After initially reporting to the probation office, Defendant will receive instructions from the court or the probation
officer about how and when Defendant must report to the probation officer, and Defendant must report to the
probation officer as instructed.

3. Defendant must not knowingly leave the federal judicial district where Defendant is authorized to reside without
first getting permission from the court or the probation officer.

4, Defendant must answer truthfully the questions asked by Defendant's probation officer.

5. Defendant must live at a place approved by the probation officer. If Defendant plans to change where Defendant

lives or anything about Defendant's living arrangements (such as the people you live with), Defendant must notify
the probation officer at least 10 days before the change. If notifying the probation officer in advance is not
possible due to unanticipated circumstances, Defendant must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

6. Defendant must allow the probation officer to visit Defendant at any time at Defendant’s home or elsewhere, and
Defendant must permit the probation officer to take any items prohibited by the conditions of your supervision that
he or she observes in plain view.

7. Defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
officer excuses Defendant from doing so. If Defendant does not have full-time employment Defendant must try to
find full-time employment, unless the probation officer excuses Defendant from doing so. If Defendant plans to
change where Defendant works or anything about Defendant's work (such as Defendant's position or Defendant's
job responsibilities), Defendant must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances, Defendant must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. Defendant must not communicate or interact with someone you know is engaged in criminal activity. If Defendant
knows someone has been convicted of a felony, Defendant must not knowingly communicate or interact with that
person without first getting the permission of the probation officer.

9. lf Defendant is arrested or questioned by a law enforcement officer, Defendant must notify the probation officer
within 72 hours.
10. Defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous

weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or
death to another person such as nunchakus or tasers).

11. Defendant must not act or make any agreement with a law enforcement agency to act as a confidential human
source or informant without first getting the permission of the court.
12. If the probation officer determines that Defendant poses a risk to another person (including an organization), the

probation officer may require Defendant to notify the person about the risk and Defendant must comply with that
instruction. The probation officer may contact the person and confirm that Defendant has notified the person
about the risk.

13. Defendant must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov. ,

Defendant's Signature: Date:

 

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 2:19-cr-00166-SPC-NPM Document 94 Filed 07/22/20 Page 4 of 5 PagelD 198#9¢4 of

Parker Correll
2:19-cr-166-FtM-38NPM

ADDITIONAL CONDITIONS OF PROBATION

Defendant shall also comply with the following additional conditions of probation:

e Defendant shall be placed on a home confinement for a period of 90 days, to begin at the onset of term of probation.
During this time, Defendant will remain at Defendant's place of residence except for employment and other activities
approved in advance by the Probation Office. Defendant will be subject to the standard conditions of Home
Detention adopted for use in the Middle District of Florida, which may include the requirement to wear an electronic
monitoring device and to follow electronic monitoring procedures specified by the Probation Office. Further,
Defendant shall be required to contribute to the costs of these services not to exceed an amount determined
reasonable by the Probation Office based on Defendant's ability to pay.

« Upon completion of home confinement, Defendant shall be placed on curfew for a period of 180 days. During this
time, Defendant will remain at Defendant's place of residence between the hours of 10:00PM and 5:00AM, unless
granted permission in advance by the Probation Officer. Defendant may be required to wear an electronic
monitoring device and to follow electronic monitoring procedures specified by the Probation Office. Further,
Defendant shall be required to contribute to the costs of these services not to exceed an amount determined
reasonable by the Probation Office based on Defendant's ability to pay.

e Defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer’s instructions regarding the implementation of this court directive. Further, Defendant shall contribute to the
costs of these services not to exceed an amount determined reasonable by the Probation Office’s Sliding Scale for
Substance Abuse Treatment Services. During and upon completion of this program, Defendant is directed to submit
to random drug testing.

* You shall provide the probation officer access to any requested financial information.
* Defendant shall perform FOUR HUNDRED hours of community service as a condition of supervision.

e The mandatory drug testing requirements of the Violent Crime Control Act are imposed. The Court orders the
defendant to submit to random drug testing not to exceed 104 tests per year.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 2:19-cr-00166-SPC-NPM Document 94 Filed 07/22/20 Page 5 of 5 PagelD 200Ps¢ 5 of5

Parker Correll
2:19-cr-166-FiM-38NPM

CRIMINAL MONETARY PENALTIES

Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.

Assessment AVAA Assessment! JVTA Assessment? Fine Restitution

TOTALS $100.00 $0.00 $0.00 $4,000.00 12,508.01

SCHEDULE OF PAYMENTS
Special assessment shall be paid in full and is due immediately.

Having assessed Defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

« As to the $4,000.00 fine, a lump sum payment of $1,000.00 is due immediately, the remaining balance
due shall be paid in accordance with the following schedule:

» Payment in equal monthly installments of $60.00 to be paid until the fine balance is paid in full.
installments to commence within 30 days of the date of this judgment.

» Defendant shall begin making restitution payments immediately and may do so in either lump sum
payment(s) or in equal monthly installments paid throughout his term of supervision until paid in
full.

Special Instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10)
costs, including cost of prosecution and court costs.

Joint and Several

Restitution shall be paid jointly and severally:

Case Number: 2:19-cr-166-FtM-38NPM

Defendant and Co-Defendant Names: Anderson Paul
(including defendant number)

 

Joint and Several

Total Amount Corresponding Payee, if appropriate

 

Amount
CitiBank, N.A.
Citi Security and Investigative Services One Penn's Way
$12,508.01 $12,508.01 New Castle, Delaware 19720

Attn: Lauren Tuten
CSIS Case # INC-2017-063677

 

 

 

 

 

 

' Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
? Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
